Title: To Thomas Jefferson from Francis Hopkinson, 28 March 1786
From: Hopkinson, Francis
To: Jefferson, Thomas



My dear Sir
Philada. 28th. March 1786

According to your Directions I sent the other Day a Package of News Papers to Mr. Jay to be forwarded to you. I wrote also by the same Conveyance.
As I am frequently trying Projects of one kind or another, I sometimes blunder upon what I, for a while at least, suppose to be a Discovery. I wish to communicate to you one of these Projects. The manufacture of Perles fausses and patenotres is a considerable Branch of Business at Paris and an Article of Commerce. We call them french Beads. These are made by blowing thin glass Bubbles of various Shapes and Sizes. These are made to imitate Pearls by dropping a small Portion of a precious Liquor, called L’Essence D’Orient and causing it to line the Inside of the glass Bubble, after which the Bead is filled with white Wax or not according to the Fashion. This L’Essence D’Orient is made at Paris from a small Fish called Ablettes. It takes four thousand of these Fish to produce four Ounces of this precious Tincture. I suppose therefore, that it is very dear. I have discovered a Way of making this Liquor from a Fish (peculiar I believe to America) to great Perfection. Nothing can be more beautiful. I flatter myself that it is even superior to that made from the Ablette. I wish you would be so good as to enquire what those manufacturers would give per Ounce for this L’Essence D’Orient. If the Price should make it  worth while, I will send a Quantity on Speculation. I would send you a Sample now but the Vessel will sail to day, and I am not yet forward enough in my Experiments. The Liquor I make, I am satisfied, will answer. My only Difficulty is how to preserve it from Putrefaction. This I understand is kept as a great Secret amongst the Artists. I wish you could get this Information for me. The Secret, if it is such, may safely be trusted, because the Fish from which I procure the Liquor is not [to] be found in France, and because the making of Patenotres will never be the manufacture of a protestant Country.
I will at all Events send you a phial of this Liquor by the first good Opportunity, and shall take all the Precaution I can to prevent it’s putrifying. In which however I may not succeed.
Our Second Volume of Transactions is going on with Spirit. I send you a few Sheets containing my Improvements in the Harpsichord. The Engraver hath not yet finished the Plate, so that I must send you the rough Draft, or copy for the Plate; which I have taken from the Engraver for the Purpose.
I have only Time to add, that I hope you will not forget my Encyclopedia, and will continue the Bibliotheque Œconomique.
Adieu. I am Dear Sir with real Esteem…sincere Affection, Your friend and humble servant,

Frs. Hopkinson

